Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Nos. 333-135452, 333-171466 and 333-186356) on Form S-8of Northeast Bancorp and subsidiary of our report dated September 13, 2016, relating to the consolidated financial statements of Northeast Bancorp and subsidiary, and the effectiveness of internal control over financial reporting of Northeast Bancorp and subsidiary, appearing in this Annual Report onForm 10-K of Northeast Bancorp and subsidiaryfor the year ended June 30, 2016. /s/RSM US LLP Boston, Massachusetts September 13, 2016
